Citation Nr: 1212586	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  08-22 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARINGS ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1981 to November 1996, including service in Southwest Asia.  This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision issued by the Detroit, Michigan Department of Veterans Affairs (VA) Regional Office (RO) which, in part, denied the Veteran's claim of entitlement to service connection for a low back disorder.  

In April 2008, a hearing was held before a Decision Review Officer (DRO) at the RO.  A transcript of this hearing is of record.  

The case was previously before the Board in June 2010, when it was remanded to afford the Veteran a hearing before the Board.  

In October 2010, a Board hearing was held at the RO before the undersigned Acting Veterans Law Judge who was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7101.  A transcript of that hearing has been associated with the claims file.  At the hearing, the Veteran submitted additional evidence with a waiver of RO initial consideration of such evidence.  This evidence consisted of VA medical treatment records dated between 2007 and 2010, and an undated written statement from a private physician.  

In July 2011, the Board requested a medical expert opinion pursuant to 38 U.S.C.A. § 5109 and 38 C.F.R. § 20.901.  A medical opinion was rendered in September 2011.  In October 2011, the Veteran submitted additional evidence.  His representative's October 2011 written argument indicates that the Veteran was waiving initial RO review of such evidence.

FINDING OF FACT

The evidence is in relative equipoise on the question of whether the Veteran's currently diagnosed spondylolysis with secondary isthmic spondylolisthesis and degenerative changes of the lumbar spine is related to his active military service.
CONCLUSION OF LAW

Service connection for a low back disability is warranted.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the Veteran of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the Veteran's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board is granting in full the benefit (service connection for a lumbar spine disorder) sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist in relation to the granting of the lumbar spine disorder service connection claim, such error was harmless and will not be discussed further.

II.  The Merits of the Claim

The Veteran contends that he currently has a low back disorder which resulted from an injury he incurred while lifting heavy equipment when he was on active duty in January 1983.  He maintains that he began to experience symptoms of a low back disorder at that time and that he was in receipt of treatment for his back, including medication, while he was on active duty.  The Veteran further contends that he continued to experience back pain upon his discharge from active duty until the present time.  He provided testimony to that effect at both his personal hearing conducted at the RO in April 2008, and at his October 2010 Travel Board hearing.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  A pre-existing injury or disease is considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the "correct standard for rebutting the presumption of soundness under section 1111 requires the government to show by clear and unmistakable evidence that (1) the veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service."  The Federal Circuit noted that lack of aggravation could be shown by establishing there was no increase in disability or that any increase in disability was due to the natural progress of the pre-existing condition.  See Wagner v. Principi, 370 F.3d 1089, 1096-97(Fed. Cir. 2004). 

Service connection is not warranted for a congenital or developmental defect as such is not a disease or injury within the meaning of applicable legislation.  VAOPGCPREC 82-90 (July 18, 1990) (finding that service connection may be granted for congenital diseases if they were incurred or aggravated during service, but service connection cannot be granted for congenital defects); Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (noting that the presumption of soundness does not apply to congenital defects).  However, service connection may be warranted for such a defect if there is superimposed pathology due to disease or injury that occurs during service.  Id.

Temporary flare-ups of a preexisting disorder during service, without evidence of a worsening of the underlying condition, do not constitute aggravation.  Hunt v. Derwinski, 1 Vet. App. 292, 296-97(1991).  

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, it is the policy of the VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. 

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's September 1981 service entrance examination is negative for a low back disability.  Therefore, the Veteran is presumed sound as to a low back disability.

However, on April 2006 VA examination, the examiner stated that the Veteran's current diagnoses of spondylolisthesis and bilateral spondylolysis were developmental conditions, which raises the possibility that his back disorder is a congenital or developmental defect or disease.  As noted above, congenital defects are not entitled to service connection.  The examiner did not delineate whether the Veteran's conditions constituted a disease or a defect.  

The Board referred the case for review by a VA orthopedic spine surgeon to, in part, address whether the Veteran had a congenital back defect; this review was accomplished in September 2011.  After reviewing the claims file, the VA spine surgeon stated that congenital spondylolisthesis is rare and opined that it is less likely than not that the Veteran's currently diagnosed spondylolisthesis and spondylolysis are congenital or developmental defects.  The spine surgeon went on to state that the Veteran had spondylolysis with secondary isthmic spondylolisthesis, as shown on radiographic examination.  He further stated that spondylolysis with isthmic spondylolisthesis results from a combination of genetic and mechanical factors and that it was now widely accepted that isthmic defects are the result of successive fatigue fractures that occur more easily in patients with a genetic predisposition.  The reviewer opined that the Veteran most likely had a predisposition to an isthmic defect and suffered repetitive injury resulting in spondylolysis and secondary spondylolisthesis.  He stated that both genetics and trauma appeared to combine to produce the clinical condition.  

This opinion weighs against a finding that spondylolysis and spondylolisthesis are congenital or developmental defects that preexisted the Veteran's service.  Although it indicates that genetics is a factor in the Veteran's condition, it states that trauma ultimately causes such a condition to manifest.  The entirety of the orthopedic spine surgeon's opinion describes the Veteran's disability in sufficient detail, provides a thorough rationale for his conclusions, and is based on a review of the Veteran's claims file, and a review of pertinent medical literature.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (finding that an examination report is adequate where it describes the disability in sufficient detail so the Board can make a fully informed evaluation of the disability).  

The only other evidence indicating that these disabilities are congenital or developmental defects is the April 2006 VA examiner's opinion, which merely states a conclusion without any supporting rationale.  The United States Court of Appeals for Veterans Claims (Court) has held that "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion."  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); see also Miller v. West, 11 Vet. App. 345, 348 (1998).  The April 2006 opinion does not provide sufficient detail and rationale to allow the Board to make a fully informed decision regarding the issue of whether the Veteran's low back disability is a congenital or developmental defect.  See Stefl, 21 Vet. App. at 123.  Therefore, it cannot rise to the high legal standard of being clear and unmistakable evidence to rebut the presumption of soundness, particularly in view of the well-reasoned contrary opinion provided by the September 2011 VA orthopedic spine surgeon.  

Therefore, the record does not contain clear and unmistakable evidence that a congenital or developmental low back defect preexisted service.  As such, the evidence is insufficient to rebut the presumption of soundness.  See Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (explaining that clear and unmistakable evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable" (quoting Vanerson v. West, 12 Vet. App. 254, 258-59 (1999))).  Because the presumption of soundness has not been rebutted, the claim becomes one of service connection, without consideration of aggravation of a pre-existing condition.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Given the favorable decision below, the Veteran is not prejudiced by this conclusion.

Regarding the first element of a claim for direct service connection, whether the Veteran has a current low back disability, on April 2006 VA examination, the diagnoses were mild spondylolisthesis at L5-S1 level with bilateral spondylolysis and mild degenerative changes of the lumbar spine.  October 2006 MRI results reveal mild degenerative changes at L5-S1 with small posterior central disc herniation.  Thus, the record reveals the Veteran has a diagnosis of a chronic low back disability during the appeal period and the first element of the claim for service connection is met.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (finding that the requirement of having a current disability is met "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim").

The Veteran's service treatment records include a January 1983 treatment note that indicates the Veteran complained of back pain after he had slipped on some wet grass two days earlier.  An October 1985 treatment note indicates that the Veteran was seen for complaints of low back pain times two weeks, with the onset of pain occurring two weeks previously during a football game.  The Veteran was also noted to have been placed on physical profile for two weeks.  At that time, his posture was described as exhibiting increased lumbar lordosis and tenderness to palpation of the lumbar spine was noted.  An October 1989 treatment note indicates that the Veteran had low back pain that was recurrent and a diagnosis of lumbosacral strain was rendered.  Service treatment records dated in January 1989 and June 1991 also document the Veteran's complaints of recurring back pain.  

The Veteran underwent a Medical Evaluation Board (MEB) examination in January 1996; in the associated report of medical history, the Veteran complained of recurrent back pain and stated that his back hurt on a daily basis and when the weather was cold.  On physical examination, the Veteran's spine was found to be normal.  In addition, the April 1996 report of a Physical Evaluation Board (PEB) for the Veteran does not include any mention of any low back pathology.  The Veteran underwent a retirement examination in August 1996.  In the associated report of medical history, he complained of recurrent back pain and lower back pain.  On physical examination, the Veteran's spine was found to be normal.

The Veteran has also submitted copies of letters he wrote to his wife while he was deployed in 1991; these letters contain mentions of the Veteran's back problems at the time.  

Hence, the second element of the claim for service connection for a chronic low back disability is substantiated as the record sufficiently establishes the Veteran experienced a low back injury and periods of low back pain during service.  

What remains to be established is that there is a causal relationship between the current low back disability and the injuries incurred in service.  

Lay statements from the Veteran indicate that he has experienced continuity of symptomatology of low back pain since the slip and fall injury in service.  Post-service, the Veteran's private treatment records and VA treatment records show ongoing treatment for low back pain and various lumbar spine diagnoses, including spondylolysis, spondylolisthesis and degenerative changes of the lumbar spine.  Private treatment records from R.D.B., D.O., dated in November 1997, document the Veteran's complaints of low back pain.  

The Veteran's spouse indicated, in her testimony at the October 2010 Travel Board hearing, that the Veteran had back problems when she met him in December 1983, and that he continued to have problems with his back during the rest of his active duty and up to the present time.  Board Hearing Tr. at 14-15.

The Veteran and his spouse are competent to report such observable symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that a claimant is competent to report observable symptoms that require only personal knowledge, not medical expertise, as they come to the claimant through his senses); see also Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a claimant is competent to provide lay evidence regarding those matters which are within his or her personal knowledge and experience).  The Board also concludes that their statements regarding continuity of symptomatology are credible.  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007) (finding that the Board is within its province to weigh lay evidence and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection).  

On April 2006 VA examination, the examiner stated that he could not resolve the issue of whether the Veteran's current low back disability was related to his service without resort to mere speculation and then proceeded to opine that his speculative opinion was that the lumbar spine pathology was less likely as not caused by or the result of service.  The examiner indicated that spondylolisthesis and bilateral spondylolysis were not related to any physical activity or any other injury as described by the Veteran.  The examiner also noted that the degenerative changes were only a gradual process and somewhat located in the lumbosacral area where the spondylolisthesis was present.  However, the examiner did not address whether or not the Veteran's in-service incidents of back pain contributed to his spondylolysis, his spondylolisthesis and/or his degenerative changes of the lumbar spine.

In a letter received in May 2008, a doctor of osteopathy, R.D.B., reported that he had initially seen the Veteran at his office in November 1997, and that the Veteran had complained of having had chronic low back pain since a slip and fall accident in January 1983.  He discussed service treatment records that showed treatment for low back pain.  He further stated that the Veteran had continued to experience chronic low back pain following his discharge from the Army in 1996, and that he had provided treatment for the Veteran through April 2, 2008.  R.D.B. stated that the Veteran had no history of low back pain prior to the January 1983 slip and fall accident.

In a letter received in October 2010, R.D.B. further stated that he had reviewed the Veteran's service treatment records and that these records showed that the Veteran experienced a lower back injury in the Army in 1983.  He indicated that the Veteran had complained of chronic low back pain with muscle spasms and pain radiating into his legs throughout service until his discharge.  He also stated that these symptoms were the same as the symptoms associated with spondylolisthesis, which was the Veteran's current diagnosis.  R.D.B. further stated that since the Veteran did not undergo X-ray examination during service, he could not have been diagnosed with the condition in service.  He opined that the Veteran's 1983 injury resulted in trauma in his low back region, in particular his L5 area, that the Veteran's current spondylolisthesis was in the same area and that therefore it is at least as likely as not that his in-service injury had led to his current condition.  

The September 2011 letter from the VA spine surgeon notes that the Veteran had reported back pain in January 1983, October 1985, October 1989, and January 1996.  The reviewer opined that the Veteran most likely had a predisposition to an isthmic defect and suffered repetitive injury resulting in spondylolysis and secondary spondylolisthesis.  He stated that both genetics and trauma appeared to combine to produce the clinical condition.  The reviewer indicated that it was difficult to determine when the Veteran's superimposed injury occurred, but also noted that his lengthy tour in service along with the physical requirements of military service made it likely that these injuries occurred in the military.  Thus, the VA spine surgeon indicated that the onset of the process that eventually culminated in the current lumbar spine pathology dated back to the Veteran's period of active service.

In evaluating and weighing the competent and credible lay and medical evidence of record, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran's current lumbar spine disability is etiologically related to his service.  As noted, the April 2006 VA examiner stated that he could not make an opinion without resorting to speculation and that it was his speculative opinion that it was less likely as not that the Veteran's current low back disability was caused by his service.  Without more explanation, it is unclear whether this opinion is based on the limitations of knowledge of the particular examiner or those of the medical community.  Jones v. Shinseki, 23 Vet. App. 382 (2010) (finding that use of the phrase "without resort to mere speculation" in a medical opinion should reflect the limitations of knowledge in the medical community and not those of a particular examiner).  Therefore, the Board assigns greater weight of probative value to the positive nexus opinions of the VA orthopedic spine surgeon and R.D.B., D.O., than on the inconclusive opinion of the April 2006 VA examiner.  

Given that the Veteran is presumed to have been in sound condition at entry, the Board finds that it is reasonable to infer from the Veteran's service treatment records dated between October 1981 and November 1996, and from the September 2011 VA spine surgeon report and post-service VA and private treatment records, that he has had low back problems continually since the slip and fall injury in January 1983, and that such difficulties have culminated in his current diagnoses of spondylolysis with secondary isthmic spondylolisthesis and degenerative changes of the lumbar spine.  

The foregoing facts and the benefit-of-the-doubt doctrine provide a proper basis for granting the Veteran's claim for service connection.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for the currently-diagnosed spondylolysis with secondary isthmic spondylolisthesis and degenerative changes of the lumbar spine is warranted.


ORDER

Service connection for a lumbar spine disorder, diagnosed as spondylolysis with secondary isthmic spondylolisthesis and degenerative changes of the lumbar spine, is granted.




____________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


